
	
		II
		112th CONGRESS
		1st Session
		S. 15
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the regulation of carbon dioxide emissions in
		  the United States until China, India, and Russia implement similar
		  reductions.
	
	
		1.Carbon dioxide reductions in
			 China, India, and RussiaNotwithstanding any other provision of law,
			 the Administrator of the Environmental Protection Agency or the head of any
			 other Federal agency shall not regulate carbon dioxide emissions until the date
			 on which the Secretary of Commerce certifies in writing that each of the
			 People’s Republic of China, the Republic of India, and Russia have initiated
			 measures that require carbon dioxide emission reductions that are substantially
			 similar to the carbon dioxide emission reductions proposed for the United
			 States.
		
